DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Response to Amendment
In view of the amendments to claim 1, the 35 U.S.C. 102 rejections directed to the claims are withdrawn. New rejections directed to the claims are set forth below and were necessitated by these amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, the claim sets forth “[a]n alloy for a sliding member, the alloy consisting of…” while also setting forth that “the balance consisting essentially of Cu and unavoidable impurities…” These phrases render the claim indefinite since the metes and bounds of this claim cannot be determined. 
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. (MPEP 2111.03,II) Therefore, as set forth in the instant claims, the alloy only includes the recited elements and excludes further elements from being present. 
The transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. (MPEP 2111.03,III) A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format. (MPEP 2111.03,III) Therefore, when the phrase “the balance consisting essentially of Cu and unavoidable impurities” is set forth within the claim, this particular limitation would allow for the specified elements being present and those that do not materially affect the basic and novel characteristics of the claimed invention. This would therefore allow for more elements to be present than that would otherwise be allowed for with the “consisting of” transitional phrase that was utilized after the preamble of the claim. 
Therefore, the claim limitations are inconsistent in whether unrecited elements may or may not be present. The transitional phrase after the preamble excludes unrecited elements while the transitional phrase within the body of the claim allows for additional elements to be present. Accordingly, as currently presented, it is unclear whether or not unrecited elements may or may not be present. 
For the purposes of examination, the Office is interpreting these limitations under the narrower “consisting of” language following the preamble and interpreting this claim such that unrecited elements are not allowed to be present. 
Dependent claims 3-8 depend from independent claim 1 and incorporate the limitations therein. Therefore, claim 3-8 are rejected for the reasons set forth above in regards to independent claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,993,493 (Mukai).
made of lead-free copper-bismuth based sintered material. (Abstract) The sliding parts may be various types, including a plain bearing for an automotive engine, a bush for a machine tool, and a plain bearing for a marine engine. (2:63-67) A metallic overlay such as tin and a resinous overlay may be applied. (5:64-67) 
The sintered material is provided on a backing steel. (5:31-34) In particular, Mukai sets forth the following ranges for the sintered material. 

Claim 1
Mukai
(3:6-28) 
Tin
5.5-10
1-15
Nickel
2-7
3-10
Bismuth
1-5
0.5-15
Silver
0-0.3
Up to 5
Copper
Balance
Balance


The effects of the respective elements added to the alloy composition and also other optional elements that may be included within the alloy composition are known and set forth within this reference. For example, the tin enhances the strength, nickel also enhances the strength, silver forms an Ag-Sn concentrated layer or a Bi-Ag eutectic. (3:10-28) 
These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established with regard to the compositional ranges. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
In producing the sliding product, a powder is sprayed onto a backing steel and sintered at 700 to 1000 degrees C in an inert protective atmosphere. (5:31-64) Mukai teaches producing the products by spraying a powder composition onto a backing steel sheet and then sintering the powder at 850 degrees C. (6:64-7:1) The sintered material was then rolled and then sintered under the same conditions. (7:1-2) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. In particular, when a composition is selected within the overlap between the prior art ranges and the claimed ranges and subjected to the production method of the prior art, it would appear that the resulting product would necessarily or inherently possess the characteristics of the claimed product.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,434,005 (Yokota).
In regards to independent claim 1 and dependent claims 3-5, Yokota is directed to a method of producing a lead-free copper alloy sliding material. (Abstract) The alloy sliding material is sprayed on a steel sheet. (4:63-67) The plain bearing can be used for a bush of an automatic transmission. (8:24-27) 
The alloy contains, by mass percent, the following composition:

Claim 1
Yokota
(2:44-49 and 3:12-15) 
Tin
5.5-10
1-15
Nickel
2-7
0.1-5.0
Bismuth
1-5
0.5-15
Silver
0-0.3
0.05-5.0
Copper
Balance
Balance


Tin is a component of the copper alloy and improves it strength and corrosion resistance against a corrosive component contained in lubricant oil or the like. (2:53-56) Bismuth reduces the hardness of the copper alloy as a whole and improves conformability. (2:63-64) Bismuth also suppresses adhesion of copper to the mating shaft and thus improves seizure resistance. (2:64-66) Silver and bismuth form an eutectic, so that bismuth brings about the low adhesion. (3:4-5) Nickel improves the strength of the copper alloy and corrosion resistance against lubricant oil or the like. (3:16-17) 
These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established with regard to the compositional ranges. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The starting powder of Yokota is sprayed on a backing metal in the form of a steel sheet and is sintered at 700 to 900 degrees C. (4:63-67) The sintering process is repeated twice. (4:67) The powder may also be sprayed on a backing metal, sintered, rolled, and then re-sintered carried out in the same conditions as the sintering. (5:10-13) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. In particular, when a composition is selected within the overlap between the prior art ranges and the claimed ranges and subjected to the production method of the prior art, it would appear that the resulting product would necessarily or inherently possess the characteristics of the claimed product.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,652,675 (Sakai).
In regards to independent claim 1 and dependent claims 3-8, Sakai is directed to a copper alloy sliding material. (Abstract) The copper alloy sliding material can be provided on a back metal for use as a plain bearing. (3:25-29) The plain bearing can be used for high speed and high power engines for motor vehicles. (3:28-29) When it is applied to such an engine, it exhibits good properties of anti-seizure, wear resistance, and load carrying capacity under hard operational conditions. (3:29-32) An overlay layer of metal and/or resin can be provided on the copper alloy sliding material. (3:33-37) 
The copper alloy sliding material is a sintered alloy. (2:30-35) The composition includes:

Claim 1
Sakai
(2:30-35)
Tin
5.5-10
0.5-15
Nickel
2-7
0.5-10
Bismuth
1-5
1-10
Silver
0-0.3
0.1-10
Copper
Balance
Balance


The tin strengthens the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:50-51) The nickel and silver produce intermetallic compounds to strengthen the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:61-64) Bismuth forms a liquid bismuth-phase during sintering to promote the sintering reaction. (3:6-8)
The ranges for the components within the alloy overlap the claimed ranges. Therefore, a case of prima facie obviousness has been established. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Saiki teaches that an alloy powder is uniformly spread on a steel plate of which surface is plated with copper. (4:21-23) The steel plate with the alloy powder is heated at a temperature of 800 to 920 degrees C in a reduction atmosphere for about 15 minutes for sintering the alloy powder. (4:24-26) The steel plate with a sintering layer is subjected to rolling. (4:26-27) The rolled plate is again heated in order to further sinter the sintering layer, so that a bimetal plate is produced, in which a layer of the copper alloy sliding material is provided on the steel plate. (4:27-30) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. In particular, when a composition is selected within the overlap between the prior art ranges and the claimed ranges and subjected to the production method of the prior art, it would appear that the resulting product would necessarily or inherently possess the characteristics of the claimed product.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references disclose a concrete working example that has a composition satisfying the claimed elements. Applicant also asserts that the cited references merely disclose generic descriptions of compositions. Applicant points to the explicit examples within the prior art to assert that the prior art fails to disclose concrete examples that fall within the claimed ranges and limitations. Applicant further asserts that the prior art may further include additional elements or provides vast lists with no guidance. 
These arguments were not found to be persuasive. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. (See MPEP 2144.05)
The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned. (MPEP 2123) They are part of the literature of the art, relevant for all they contain. Id. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Id. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Id. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. Id. 
Additionally, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. (MPEP 2112) The inherent teaching of a prior art reference, a question of fact, arises in both the context of anticipation and obviousness. Id. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied art. (MPEP 2112,IV) 
As set forth above, the applied prior art references set forth compositional ranges for the respective elements that overlap the claimed ranges. Therefore, the presence of examples in the prior art that do not fall within the claimed ranges does not constitute a teaching away from the broader ranges that are set forth within the prior art. 
Regarding the claimed properties of the alloy, including the claimed area ratios for the microstructure and grain size, the Examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that these characteristics necessarily flows from the teachings of the applied art. It appears from the specification of the instant application that the composition and process of producing the claimed product results in the claimed properties. As set forth above, the applied prior art references set forth compositional ranges that overlap the claimed ranges, which establishes a prima facie case of obviousness for the composition. Additionally, as set forth above, the applied prior art references set forth processes of producing their products that are either identical or substantially identical to the process set forth within the instant application for producing the claimed product, including the claimed intermetallic compound in the cross section. 
Therefore, when the compositions are selected within the overlapping ranges and produced by the method set forth within the prior art, it would be expected to have the particular properties as set forth within the instant claims. Applicant has failed to provide evidence in the record rebutting this position. 

Finally, Applicant’s assertion that the prior art sets forth vast lists of elements with no guidance is simply incorrect. For example, as set forth above, Mukai sets forth the effects of the respective elements within the composition. For example, tin enhances the strength (3:11-12), nickel also enhances the strength (3:13-14), and silver is dissolved into the copper matrix and forms Ag-Sn concentrated layer or a Bi-Ag eutectic (3:13-16). The effects of other optional elements are also discussed within this reference. (See 3:10-38) This demonstrates that Applicant’s assertion that “[t]his vast list provides no guidance to the skilled practitioner” is incorrect since Mukai explicitly provides such guidance. 
Also, as set forth above, Yokota and Sakai also set forth guidance as to the effects of the respective elements within the compositions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784